75 So.3d 370 (2011)
Erik RODRIGUEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-1106.
District Court of Appeal of Florida, Third District.
November 23, 2011.
Erik Rodriguez, in proper person.
Pamela Jo Bondi, Attorney General, and Nicholas Merlin, Assistant Attorney General, for appellee.
Before SUAREZ, ROTHENBERG, and LAGOA, JJ.
SUAREZ, J.
Erik Rodriguez seeks to reverse his 2009 convictions and sentences, imposed pursuant to plea, for armed illegal drug trafficking and possession of a firearm by a convicted felon. We dismiss the appeal without prejudice for the defendant to file a petition in the lower court pursuant to Florida Rule of Criminal Procedure 3.800, specifically addressing the minimum mandatory sentencing issue raised in his initial brief.
Dismissed, without prejudice.